Mr. Justice Hutchison
delivered the opinion of the court.
A certificate issued by the Treasurer of Porto Rico recites that attached to the record of the proceeding for the collection of taxes instituted by the Treasury Department against Cristino Cáliz “for A. F.” is another certificate, which is *933thereupon set forth verbatim and in which a. deputy collector states that certain property described therein was attached and sold for taxes to Manuel Miranda. In this certified copy of the certificate last mentioned “the name of the delinquent taxpayer” is likewise given as “Cristino Cáliz, for A. F.”
Seven months after the Treasurer’s certificate above mentioned and thirteen years after the date of the certificate, copied therein, purporting to have been issued by tbe deputy collector of Peñuelas, the Assistánt Treasurer further certifies that the property consisting of sixty acres (cuerdas) of land, situate in the ward of Tallaboa Poniente of the municipal district of Peñuelas, P. B., sold at public auction on June 27, 1906, for taxes owed by Cristino Cáliz, “for Anton-santi & Franceschi,” and knocked down to Manuel Miranda, forms part of a property of 400 acres (cuerdas) of land which appeared in the name of the said “Cristino Cáliz, for Anton-santi & Franceschi,” and that the initials “A. F.” inserted on the certificate of purchase, Attachment No. 22,365, stand for “Antonsanti & Franceschi.”
These certificates were presented by Carlos Chardon, a notary, for record in the registry of property as evidence of title to property “sold for taxes owed by Cristino Cáliz, representative of Antonsanti & Franceschi,” which it was suggested should be segregated on the record from a remainder of 200 cuerdas standing in the name of Antonsanti & Franceschi after various other sógregations shown by the record to have been made on previous occasions from an original tract of some 500 cuerdas.
The ruling appealed from reads as follows:
“Admission to iecord of this title is denied because the property of sixty cuerdas, subject thereof, does not appear of record in the name of the delinquent debtor Cristino Cáliz for A. F. nor in the name of any other person. Said property cannot be considered as forming for purpose of segregation part of the property now consisting of two hundred cuerdas which is recorded in the name of *934Antonsanti & Franceschi, a commercial firm of Guayanilla, at folio 178 of Yol. 1 of Pefiuelas, property No. 28, Entry No. 21, since the certificate of the Assistant Treasurer of Porto Rico and the petition of C. F. Chardón presented for the purpose do not carry sufficient authority to warrant such a finding (Salgado v. Registrar, 26 P. R. R. 157, and Menéndez v. Registrar, 13 P. R. R. 173).”
Conceding for the sake of argument, without holding, that the facts in this case suffice to distinguish the same from those cited by the registrar, it does not necessarily follow that the ruling in question was erroneous.
There is nothing whatever in either of the certificates above mentioned to show why property belonging to Anton-santi & Franceschi should be sold for taxes owed by Cristino Cáliz or by any other person. The certificate of the Assistant Treasurer issued thirteen years after the tax sale throws no new light on the matter beyond the information that the initials “A. F.” mentioned in the certificate of purchase stand for “Antonsanti & Franceschi.” It is not shown that this fact, if it be a fact, appears upon the record of the proceedings referred to as “Attachment No. 22,365.” In any event, the registrar was not bound to accept, nor would he be justified in adopting, the mere conclusion of a notary that the delinquent taxpayer was not in fact Cristino Cáliz, as stated in both certificates, but Antonsanti & Franceschi duly represented by Cristino Cáliz. To sanction the transfer upon the record of titles to real estate upon such vague, conjectural and uncertain suggestions, would lead to endless confusion and would constitute a serious menace to the rights of all landowners.
We are aware of no law that authorizes the sale of the property of one citizen for the delinquent taxes of another and something beyond this should be made clearly to appear upon the face of the certificate of purchase and not be left to mere inference or as a conclusion to be arrived at by liberal construction of a doubtful, not to say meaningless, *935reference to some supposed or surmised relationship between the record owner of the property sold and the delinquent taxpayer in whose name it figured on the books, records, memoranda, or other unspecified data of the Treasury Department.
The ruling appealed from must be

Affirmed.

Chief Justice Hernandez and Justices Wolf, del Toro and Aldrey concurred.